DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 11-13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US PG Pub 2014/0327129, hereinafter Cho) in view of Chuang et al. (US Pat 6,967,403, hereinafter Chuang).
Regarding claim 1, figure 16 of Cho discloses a semiconductor package comprising:
a circuit substrate (1);
at least one semiconductor chip (40a) disposed on the circuit substrate and electrically connected to the circuit substrate;
an encapsulation layer (36/50a) encapsulating an upper surface, lateral side surfaces and a bottom surface of the at least one semiconductor chip; and
a heat spreader (5/60b) surrounding the encapsulation layer,
wherein the heat spread comprises:
a side heat spreader disposed on a first surface of the circuit substrate and lateral side surfaces of the encapsulation layer, the side heat spreader is connected to a pad; and
a surface heat spreader disposed directly on an upper surface of the encapsulation layer.
Cho does not explicitly disclose the side heat spreader connected to a ground pad of the circuit substrate.
In the same field of endeavor, figure 8 of Chuang discloses a heat spreader (60) connected to a ground pad (46) of a circuit substrate (42).
In light of such teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was made to connect the side heat spreader to a ground pad of the circuit substrate as taught by Chuang for the purpose of avoiding a short circuit (col. 2, lines 14-20).
Regarding claim 2, figure 16 of Cho discloses the side heat spreader is integrally formed with the surface heat spreader.
Regarding claim 3, figure 16 of Cho discloses a thickness of the surface heat spreader is greater than a thickness of the side heat spreader.
Regarding claim 5, figure 16 of Cho (in view of Chuang) discloses the ground pad is connected to the side heat spreader on the first surface of the circuit substrate, and
the ground pad is connected to an external connection terminal (16) formed on a second surface of the circuit substrate that is opposite the first surface, wherein an internal interconnection formed in the circuit substrate or an internal through interconnection passing through an entire thickness of the circuit substrate is configured to connect the ground pad to the external connection terminal.
Regarding claim 6, figure 16 of Cho discloses the surface heat spreader comprises a pattern structure, wherein the pattern structure is disposed on the upper surface of the encapsulation layer and comprises a plurality of recess grooves that are spaced apart from each other.
Regarding claim 8, figure 16 of Cho discloses the surface heat spreader comprises a base layer and a second pattern structure disposed on the base layer, the second pattern structure including a plurality of first recess grooves; the base layer is disposed on the upper surface of the encapsulation layer; and the plurality of first recess grooves expose an upper surface of the base layer, wherein the first recess grooves are spaced apart from each other.
Regarding claim 11 and the additional circuit substrate/ground pad, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple circuit substrate/ground pads for additional device density and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8
Regarding claims 12, 13, 21 and 22, the prior art as noted in the above rejections discloses the entire claimed invention including the side heat spreader is directly connected to the ground pad.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/Primary Examiner, Art Unit 2895